Citation Nr: 1648266	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  09-33 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease, lumbar spine, with radiculopathy of the right lower extremity, prior to October 1, 2009.

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease, lumbar spine, with radiculopathy of the right lower extremity, since October 1, 2009.

3.  Entitlement to an initial evaluation in excess of 10 percent for glaucoma of the right eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to March 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Salt Lake City, Utah and Waco, Texas.

In an April 2008 rating decision, the Salt Lake City RO in part, granted service connection for degenerative disc disease of the lumbar spine with radiculopathy at a 10 percent disability evaluation and glaucoma at a noncompensable evaluation.  The effective date assigned for these disabilities was April 1, 2008.

In a June 2009 rating decision, the Waco RO increased the rating for glaucoma to 10 percent, effective April 1, 2008.  In a November 2009 rating decision, the Waco RO increased the Veteran's degenerative disc disease of the lumbar spine with radiculopathy disability evaluation to a 20 percent disability rating, effective October 1, 2009.  The Board notes that since the increases to 10 percent and 20 percent did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran requested, and was scheduled for videoconference hearing before a Veterans Law Judge at the RO on November 3, 2012.  However, the Veteran did not appear for his hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, pursuant to the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), the Board finds that a remand is necessary for a new VA examination to test the Veteran's spine disability for pain on both active and passive motion, in weight-bearing and nonweight-bearing since these tests were not all conducted on any of the VA examinations.  Therefore, upon remand, the Veteran should be afforded a new VA examination to determine the current severity of his service-connected degenerative disc disease of the lumbar spine.

Next, in the December 2015 remand, the RO/Appeals Management Center (AMC) was instructed to associate a copy of the Goldmann charts completed with respect to the October 2009 and May 2013 VA eye examination reports with the record, and provide the Veteran with a new VA medical examination to assess the current severity of his service-connected right eye disability, if deemed necessary.  This determination was made in accordance with the provisions of 38 C.F.R. § 4.77, which state that the visual fields must be recorded on a standard Goldmann chart and included with the examination report.  While a Goldmann chart was associated with the file for the October 2009 VA examination, there was not one completed for the May 2013 VA examination.  Accordingly, the Board finds that a new VA medical examination should be conducted to assess the current severity of the Veteran's service-connected right eye disability, including completion of a Goldmann chart.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VAMC treatment records.

2.  Schedule the Veteran for an examination in order to determine the current level of severity of his lumbar spine disability.  The examiner should review the electronic records on VBMS and Virtual VA for review.  

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  The examiner should test the range of motion for active motion, passive motion, weight-bearing, and nonweight-bearing of the lumbar spine.  The examiner must specifically note at which point in the Veteran's range of motion that pain starts.  If the examiner is unable to conduct the required testing in this case, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment.

The examiner should indicate whether the Veteran's lumbar spine disability results in incapacitating episodes (i.e., episodes in which adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there is any neurological abnormality associated with the lumbar spine disability, including bladder or bowel impairment.

3.  Schedule the Veteran for an examination in order to determine the current level of severity of his service-connected glaucoma.  The examiner should review the electronic records on VBMS and Virtual VA for review. Any and all studies, tests and evaluations deemed necessary by the examiner should be performed, including completion of a standard Goldmann Chart.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




